                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    ENRIQUE VILLA GOMEZ                                                            PETITIONER

    V.                                             CIVIL ACTION NO. 3:18-CV-237-DPJ-FKB

    WARDEN CHERON                                                                RESPONDENT

                                             ORDER

         This habeas petition filed under 28 U.S.C. § 2241 is before the Court on the unopposed

Report and Recommendation [10] of United States Magistrate Judge F. Keith Ball. Judge Ball

recommended that Petitioner Enrique Villa Gomez’s petition regarding the Federal Bureau of

Prisons’ calculation of his sentence be dismissed as moot because Gomez was released from

custody on July 9, 2018. Report & Recommendation [10]; see Pet’r’s Mem. [2] at 4 (seeking

“Credit For Time Served”); Belasco v. Warden, Fed. Corr. Inst. Big Spring, 156 F. App’x 671

(5th Cir. 2005) (finding appeal from dismissal of § 2241 petition “challenging the method used

by the Bureau of Prisons . . . for calculating good-time credits” moot upon petitioner’s release

from federal custody). Gomez failed to file an objection to the Report and Recommendation,

and the time to do so has now expired.1

         Because the Court agrees with Judge Ball that Gomez’s habeas petition is now moot, it

adopts the Report and Recommendation [10] as the opinion of the Court. Gomez’s habeas

petition is dismissed. A separate judgment will be entered in accordance with Federal Rule of

Civil Procedure 58.

         SO ORDERED AND ADJUDGED this the 30th day of April, 2019.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE


1
 The copy of the Report and Recommendation the Court mailed to Gomez was returned as
undeliverable. Notice [11].
